UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 24, 2010. OR ¨ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number 001-10255 NETWORK EQUIPMENT TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 94-2904044 (State of incorporation) (I.R.S. Employer Identification Number) 6900 Paseo Padre Parkway Fremont, CA94555-3660 (510) 713-7300 (Address of principal executive offices, including zip code, and telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. x Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes¨ No(Not applicable) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):¨ Yesx No The number of shares outstanding of the registrant's Common Stock, par value $0.01, as of January 21, 2011 was 30,221,000. NETWORK EQUIPMENT TECHNOLOGIES, INC. INDEX PART I.FINANCIAL INFORMATION Item 1.Financial Statements 3 Condensed Consolidated Balance Sheets at December 24, 2010 and March 26, 2010 3 Condensed Consolidated Statements of Operations and Comprehensive Loss– Three and Nine Months Ended December 24, 2010 and December 25, 2009 4 Condensed Consolidated Statements of Cash Flows – Nine Months Ended December 24, 2010 and December 25, 2009 5 Notes to Condensed Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3.Quantitative and Qualitative Disclosures about Market Risk 22 Item 4.Controls and Procedures 23 PART II.OTHER INFORMATION Item 1.Legal Proceedings 23 Item 1A.Risk Factors 23 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3.Defaults Upon Senior Securities 24 Item 5.Other Information 24 Item 6.Exhibits 24 SIGNATURES 25 2 Index PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS NETWORK EQUIPMENT TECHNOLOGIES, INC. Condensed Consolidated Balance Sheets (Unaudited — in thousands, except par value) December 24, 2010 March 26, 2010 Current assets: Cash and cash equivalents $ $ Short-term investments Restricted cash Accounts receivable, net of allowances of $235 at December 24, 2010 and $265 at March 26, 2010 Inventories Prepaid expenses and other assets Total current assets Property and equipment, net Other assets Total assets $ $ Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Long-term liabilities: 3¾% convertible senior notes 7¼% redeemable convertible subordinated debentures Capital lease obligation, less current portion 65 69 Other long-term liabilities Total long-term liabilities Commitments and contingencies – See Note 8 Stockholders’ equity: Preferred stock ($0.01 par value; 5,000 shares authorized; none outstanding) — — Common stock ($0.01 par value; 75,000 shares authorized; 30,200 and 30,060 shares outstanding at December 24, 2010 and March 26, 2010) Additional paid-in capital Treasury stock, at cost ) ) Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements 3 Index NETWORK EQUIPMENT TECHNOLOGIES, INC. Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited — in thousands, except per share amounts) Three Months Ended Nine Months Ended December 24, 2010 December 25, 2009 December 24, 2010 December 25, 2009 Revenue: Product $ Service and other Total revenue Costs of revenue: Cost of product Cost of service and other Total cost of revenue Gross margin Operating expenses: Sales and marketing Research and development General and administrative Restructure and other costs (recoveries) (7 ) 17 Total operating expenses Loss from operations ) Interest income Interest expense ) Gain on extinguishment of debt — — — Other income, net 65 7 Loss before taxes ) Income tax provision (benefit) 33 (1 ) 43 Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Common and common equivalent shares, basic and diluted Condensed Consolidated Statements of Comprehensive Loss: Net loss $ ) $ ) $ ) $ ) Other comprehensive loss, net of taxes: Foreign currency translation adjustments ) ) ) Gross unrealized holding gains (losses) on available-for-sale securities ) ) ) Reclassification adjustments for gains included in net loss ) Comprehensive loss $ ) $ ) $ ) $ ) See accompanying notes to condensed consolidated financial statements 4 Index NETWORK EQUIPMENT TECHNOLOGIES, INC. Condensed Consolidated Statements of Cash Flows (Unaudited — in thousands) Nine Months Ended December 24, 2010 December 25, 2009 Cash and cash equivalents at beginning of period $ $ Cash flows from operating activities: Net loss ) ) Adjustments required to reconcile net loss to net cash used in operating activities: Depreciation, amortization, and accretion Stock-based compensation expense Gain on extinguishment of debt — ) Loss on disposition of property and equipment 28 83 Provision for deferred income taxes — Interest earned on restricted cash (1 ) (7 ) Changes in assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other assets Accounts payable ) Accrued liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of short-term investments ) ) Proceeds from sales and maturities of short-term investments Purchases of property and equipment ) ) Increase in restricted cash ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Issuance of common stock Repurchase of common stock ) ) Payments under capital lease obligation ) (9 ) Repurchase of 3¾% convertible senior notes — ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at end of period $ $ Other cash flow information: Cash paid during the period for: Interest $ $ Non-cash investing activities: Net unrealized loss on available-for-sale securities ) ) Assets acquired under capital lease 47 Assets acquired through note payable — See accompanying notes to condensed consolidated financial statements 5 Index NETWORK EQUIPMENT TECHNOLOGIES, INC. Notes to Condensed Consolidated Financial Statements Note 1.Description of Business and Summary of Significant Accounting Policies Nature of Business:Network Equipment Technologies, Inc. (the Company or NET) provides network and VoIP solutions to enterprises and government agencies that seek to reduce the cost to deploy next generation unified and secure communications applications. For over a quarter of a century, NET has delivered solutions for multi-service networks requiring high degrees of versatility, security and performance. Today, the Company’s broad family of products enables interoperability and integration with existing networks for migration to secure IP-based communications. Broadening NET’s voice solutions, Quintum Technologies (Quintum), now a part of NET, is a VoIP innovator whose applications bring the reliability and clarity of public telephone networks to Internet telephony and unified communications. NET was founded in 1983. Significant Accounting Policies:The unaudited condensed consolidated financial statements of the Company included herein have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission (SEC). Accordingly, they do not contain all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. The condensed consolidated balance sheet as of March 26, 2010 was derived from the Company’s audited consolidated financial statements. These financial statements should be read in conjunction with the March 26, 2010 audited consolidated financial statements and notes thereto. The results of operations for the three and nine months ended December 24, 2010 are not necessarily indicative of the results to be expected for the fiscal year ending March 25, 2011 or any future period. The Company’s fiscal year ends on the last Friday in March. In most years, the fiscal year is 52 weeks, with each quarter comprised of thirteen weeks, which allows comparability of quarter over quarter results. In the opinion of management, the accompanying condensed consolidated financial statements contain all adjustments (consisting only of normal recurring adjustments) considered necessary to present fairly the financial position as of December 24, 2010, the results of operations for the three and nine months ended December 24, 2010 and December 25, 2009, respectively and the cash flows for the nine months ended December 24, 2010 and December 25, 2009, respectively. Revenue on sales through resellers is recognized upon transfer of title to the reseller. Many of the sales to the Company’s resellers are based upon firm commitments from their end customer; as a result, these resellers carry little or no NET stock. NET’s customers generally do not have the right to return the equipment although for the Company’s Quintum product line, customers are often provided with limited rights of return and price protection. Accordingly, revenues are reduced for the Company’s estimates of liability related to these rights. The estimate for returns is recorded at the time the related sale is recognized and is adjusted periodically based on historical rates of returns and other related factors. The reserves for price protection are recorded at the time these programs are offered. Price protection is estimated based on specific programs, expected usage and historical experience. Recently Issued Accounting Standards:In October 2009, the Financial Accounting Standards Board (FASB) issued new accounting guidance with respect to revenue recognition: ASU No. 2009-13, Topic 605 — Multiple-Deliverable Revenue Arrangements; and ASU No. 2009-14, Topic 985 — Certain Revenue Arrangements That Include Software Elements. When adopted, these accounting standards may be applied either prospectively or retrospectively. The Company will adopt this new guidance on the mandatory adoption date of March 26, 2011, the beginning of the Company’s fiscal 2012. The future effect, if any, of the adoption of this new guidance on the Company’s consolidated financial statements will depend on whether the Company elects to apply these updates only prospectively or also retrospectively, and the nature of future revenue arrangements into which the Company may enter. In January 2010, the FASB issued new accounting guidance to amend and clarify existing guidance related to fair value measurements and disclosures: ASU No. 2010-06 — Improving Disclosures about Fair Value Measurements. This guidance requires entities to separately present purchases, sales, issuances, and settlements in their reconciliation of Level 3 fair value measurements (i.e., to present such items on a gross basis rather than on a net basis), and clarifies existing disclosure requirements regarding the level of disaggregation and the inputs and valuation techniques used to measure fair value for measurements that fall within either Level 2 or Level 3 of the fair value hierarchy. The Company adopted the provisions of this guidance effective March 27, 2010, except for the requirement to disclose purchases, sales, issuances, and settlements related to Level 3 measurements, which the Company will adopt in the first quarter of fiscal 2012. 6 Index Note 2.Financial Instruments Short-term investments at December 24, 2010 and March 26, 2010 consisted of the following: (in thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Market Value December 24, 2010 U.S. government and municipalities $ $ 70 $ ) $ Corporate notes and bonds 74 ) Other debt securities 73 ) $ $ $ ) $ March 26, 2010 U.S. government and municipalities $ $ $ (6 ) $ Corporate notes and bonds 29 ) Other debt securities 29 (5 ) $ $ $ ) $ The maturities of short-term investments at December 24, 2010 are as follows: (in thousands) Amortized Cost Estimated MarketValue Maturing in one year $ $ Maturing in one to five years Maturing in five to ten years Maturing after ten years 69 69 Total $ $ 7 Index The following table summarizes the financial assets and liabilities of the Company measured at fair value on a recurring basis: (in thousands) Fair Value Measurements at December 24, 2010, using Balance as of December Level 1 Level 2 Assets: U.S. government and municipalities(1) $ $ $
